Citation Nr: 1425058	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides or a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to January 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal initially included a claim for service connection for a kidney condition.  During the pendency of the appeal, however, the Veteran withdrew these claims in an August 2012 statement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (noting that an appeal may be withdrawn at any time before the Board promulgates a decision). Accordingly, that issue is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran has raised several theories of entitlement.  In his initial claim, he argued that the hypertension was related to his exposure to herbicides.  Although the current list of diseases subject to presumptive service connection does not include hypertension, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In subsequent statements he argued that medications he takes for his service-connected conditions can cause hypertension.  In his May 2011 VA Form 9, he contended that his currently diagnosed hypertension is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  In an attachment to his May 2011 Form 9, he attributed his hypertension to stressful events during his active duty service.  

The Veteran has submitted internet articles suggesting a link between hypertension and medication and hypertension and Agent Orange exposure.  Additionally, an April 1986 VA general medical examination, conducted just after separation from service, shows blood pressure readings of 130/90, 130/86, and 132/88.  

In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by service or service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding the following:

a)  whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension had its onset in service, manifested to a compensable degree within the year following separation from service, or is otherwise related to service, including the Veteran's exposure to herbicides.  The examiner should specifically comment on the April 1986 blood pressure readings and the articles the Veteran submitted concerning hypertension and Agent Orange.

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected PTSD or other service-connected disabilities.  The examiner should comment on whether the hypertension is caused or related to the medications the Veteran takes for his service-connected disabilities.  In doing so, the examiner should comment on the articles the Veteran submitted concerning hypertension and various medications.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



